 

BY ACCEPTING THIS OBLIGATION, THE HOLDER REPRESENTS AND WARRANTS THAT IT IS NOT
A UNITED STATES PERSON (OTHER THAN AN EXEMPT RECIPIENT DESCRIBED IN SEC
6049(B)(4) OF THE INTERNAL REVENUE CODE AND REGULATIONS THEREUNDER) AND THAT IT
IS NOT ACTING FOR OR ON BEHALF OF A UNITED STATES PERSON (OTHER THAN AN EXEMPT
RECIPIENT DESCRIBED IN SEC. 6049(B)(4) OF THE INTERNAL REVENUE CODE AND THE
REGULATIONS THEREUNDER).

 

FIRST REPLACEMENT CONVERTIBLE PROMISSORY NOTE A

 

Issuance and Effective Date: as of August 29,2016

 

$53,542.33

 

FOR VALUE RECEIVED, KSIX MEDIA HOLDINGS, INC., a Nevada corporation
(“Borrower”), whose address is 10624 S. Eastern Ave., Ste. A-910, Henderson, NV
89052, hereby promises to pay to the order of TCA Global Credit Master Fund, LP,
a Cayman Islands limited partnership, with an office located at 3960 Howard
Hughes Parkway, Suite 500, Las Vegas, Nevada 89169, and its successors or
assigns (collectively, the “Holder”), on or before the Extended Maturity Date
(as defined in the Credit Agreement): (i) the principal amount of Fifty-Three
Thousand Five Hundred Forty-Two and 33/100 Dollars ($53,542.33); together with
(ii) interest on the unpaid principal balance hereof at the rate of eighteen
percent (18%) per annum commencing as of the effective date hereof; together
with (iii) all other Obligations due, owing and payable under the terms of the
Credit Agreement and all other Loan Documents, all in accordance with the terms
hereof and the terms and provisions of that certain Credit Agreement between the
Borrower and the Holder dated as of November 30, 2015, but made effective as of
February 24, 2016 (the “Original Credit Agreement”) (the Original Credit
Agreement, together with all other renewals, extensions, future advances,
amendments, modifications, substitutions, or replacements thereof, sometimes
collectively referred to as the “Credit Agreement”). This First Replacement
Convertible Promissory Note A (this note, and all modifications, extensions,
future advances, supplements, and renewals thereof, and any substitutions
therefor, hereinafter referred to as the “Note”) shall be payable in accordance
with the terms of the Credit Agreement and the specific terms set forth below.
Capitalized words and phrases not otherwise defined herein shall have the
meanings assigned thereto in the Credit Agreement.

 

This Note, along with First Replacement Convertible Promissory Note B (“Note B”)
being executed and delivered simultaneously herewith, are being both executed in
substitution for and to supersede the Convertible Promissory Note dated as of
November 30, 2015, but made effective as of February 24, 2016 (the “Original
Note”), in its entirety. It is the intention of the Borrower and Lender that
while this Note and Note B replace and supersede the Original Note, in its
entirety, it is not in payment or satisfaction of the Original Note, but rather
is the substitute of one evidence of debt for another without any intent to
extinguish the old. Nothing contained in this Note or Note B shall be deemed to
extinguish the indebtedness and obligations evidenced by the Original Note or
constitute a novation of the indebtedness evidenced by the Original Note.

 

Principal, interest and other fees and charges shall be paid to Lender as set
forth in the Credit Agreement, or at such other place as the holder of this Note
shall designate in writing to Borrower. Each Loan made by Lender, and all
payments on account of the principal and interest thereof shall be recorded on
the books and records of Lender and the principal balance as shown on such books
and records, or any copy thereof certified by an officer of Lender, shall be
rebuttably presumptive evidence of the principal amount owing hereunder.

 

  1 

   

 

Except for such notices as may be required under the terms of the Credit
Agreement, each Borrower waives presentment, demand, notice, protest, and all
other demands, or notices, in connection with the delivery, acceptance,
performance, default, or enforcement of this Note, and assents to any extension
or postponement of the time of payment or any other indulgence.

 

Borrower shall be solely responsible for the payment of any and all documentary
stamps and other taxes applicable to the full face amount of this Note.

 

This Note shall be governed and construed in accordance with the laws of the
State of Nevada, and shall be binding upon Borrower and their legal
representatives, successors, and assigns. Wherever possible, each provision of
the Credit Agreement and this Note shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of the Credit
Agreement or this Note shall be prohibited by or be invalid under such law, such
provision shall be severable, and be ineffective to the extent of such
prohibition or invalidity, without invalidating the remaining provisions of the
Credit Agreement or this Note.

 

Nothing herein contained, nor in any instrument or transaction relating hereto,
shall be construed or so operate as to require any Borrower, or any person
liable for the payment of this Note, to pay interest in an amount or at a rate
greater than the highest rate permissible under applicable law. By acceptance
hereof, Lender hereby warrants and represents to Borrower that Lender has no
intention of charging a usurious rate of interest. Should any interest or other
charges paid by Borrower, or any parties liable for the payments made pursuant
to this Note, result in the computation or earning of interest in excess of the
highest rate permissible under applicable law, any and all such excess shall be
and the same is hereby waived by the holder hereof. Lender shall make
adjustments in the Note or Credit Agreement, as applicable, as necessary to
ensure that Borrower will not be required to pay further interest in excess of
the amount permitted by applicable law. All such excess shall be automatically
credited against and in reduction of the outstanding principal balance. Any
portion of such excess which exceeds the outstanding principal balance shall be
paid by the holder hereof to the Lender and any parties liable for the payment
of this Note, it being the intent of the parties hereto that under no
circumstances shall Borrower, or any party liable for the payments hereunder, be
required to pay interest in excess of the highest rate permissible under
applicable law.

 

THE HOLDER IS A NON-U.S. PERSON AS THAT TERM IS DEFINED IN THE UNITED STATES
INTERNAL REVENUE CODE. IT IS HEREBY AGREED AND UNDERSTOOD THAT THE OBLIGATIONS
HEREUNDER MAY BE SOLD OR RESOLD ONLY TO NON-U.S. PERSONS. THE INTEREST PAYABLE
HEREUNDER IS PAYABLE ONLY OUTSIDE THE UNITED STATES. ANY U.S. PERSON WHO HOLDS
THIS OBLIGATION WILL BE SUBIECT TO LIMITATIONS UNDER THE UNITED STATES INCOME
TAX LAW

 

1. Conversion of Note. At any time and from time to time while this Note is
outstanding, but only upon: (i) the occurrence of an Event of Default under any
of the Loan Documents; or (ii) mutual agreement between the Borrower and the
Holder, this Note may be, at the sole option of the Holder, convertible into
shares of the common stock, which has a par value of $0,001 per share (the
“Common Stock”) of the Borrower, in accordance with the terms and conditions set
forth below.

 

(a) Voluntary Conversion. At any time while this Note is outstanding, but only
upon: (i) the occurrence of an Event of Default under any of the Loan Documents;
or (ii) mutual agreement between the Borrower and the Holder, the Holder may
convert all or any portion of the outstanding principal, accrued and unpaid
interest, Premium, if applicable, and any other sums due and payable hereunder
or under any other Loan Documents (such total amount, the “Conversion Amount”)
into shares of Common Stock of the Borrower (the “Conversion Shares”) at a price
equal to: (i) the Conversion Amount (the numerator); divided by (ii) eighty-five
percent (85%) of the lowest of the daily volume weighted average price of the
Borrower’s Common Stock during the five (5) Business Days immediately prior to
the Conversion Date, which price shall be indicated in the conversion notice (in
the form attached hereto as Exhibit “B”, the “Conversion Notice”) (the
denominator) (the “Conversion Price”). The Holder shall submit a Conversion
Notice indicating the Conversion Amount, the number of Conversion Shares
issuable upon such conversion, and where the Conversion Shares should be
delivered.

 

  2 

   

 

(b) The Holder’s Conversion Limitations. The Borrower shall not effect any
conversion of this Note, and the Holder shall not have the right to convert any
portion of this Note, to the extent that after giving cffect to the conversion
set forth on the Conversion Notice submitted by the Holder, the Holder (together
with the Holder’s Affiliates and any Persons acting as a group together with the
Holder or any of the Holder’s Affiliates) would beneficially own shares of
Common Stock in excess of the Beneficial Ownership Limitation (as defined
herein). To ensure compliance with this restriction, prior to delivery of any
Conversion Notice, the Holder shall have the right to request that the Borrower
provide to the Holder a written statement of the percentage ownership of the
Borrower’s Common Stock that would be beneficially owned by the Holder and its
Affiliates in the Borrower if the Holder converted such portion of this Note
then intended to be converted by Holder. The Borrower shall, within two (2)
Business Days of such request, provide Holder with the requested information in
a written statement, and the Holder shall be entitled to rely on such written
statement from the Borrower in issuing its Conversion Notice and ensuring that
its ownership of the Borrower’s Common Stock is not in excess of the Beneficial
Ownership Limitation. The restriction described in this Section may be waived by
Holder, in whole or in part, upon notice not less than sixty-one (61) days prior
written notice from the Holder to the Borrower to increase such percentage.

 

For purposes of this Note, the “Beneficial Ownership Limitation” shall be 4.99%
of the number of shares of Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon conversion of
this Note. The limitations contained in this Section shall apply to a successor
holder of this Note.

 

(c) Mechanics of Conversion. The conversion of this Note shall be conducted in
the following manner:

 

(i) To convert this Note into shares of Common Stock on any date set forth in
the Conversion Notice by the Holder (the “Conversion Date”), the Holder shall
transmit by facsimile or electronic mail (or otherwise deliver) a copy of the
fully executed Conversion Notice to the Borrower (or, under certain
circumstances as set forth below, by delivery of the Conversion Notice to the
Borrower’s transfer agent).

 

(ii) Borrower’s Response. Upon receipt by the Borrower of a copy of a Conversion
Notice, the Borrower shall as soon as practicable, but in no event later than
two (2) Business Days after receipt of such Conversion Notice, send, via
facsimile or electronic mail (or otherwise deliver) a confirmation of receipt of
such Conversion Notice (the “Conversion Confirmation”) to the Holder indicating
that the Borrower will process such Conversion Notice in accordance with the
terms herein. In the event the Borrower fails to issue its Conversion
Confirmation within said two (2) Business Day time period, the Holder shall have
the absolute and irrevocable right and authority to deliver the fully executed
Conversion Notice to the Borrower’s transfer agent, and pursuant to the terms of
the Loan Documents, the Borrower’s transfer agent shall issue the applicable
Conversion Shares to Holder as hereby provided. Within five (5) Business Days
after the date of the Conversion Confirmation (or the date of the Conversion
Notice, if the Borrower fails to issue the Conversion Confirmation), provided
that the Borrower’s transfer agent is participating in the Depository Trust
Borrower (“DTC”) Fast Automated Securities Transfer (“FAST”) program, the
Borrower shall cause the transfer agent to (or, if for any reason the Borrower
fails to instruct or cause its transfer agent to so act, then pursuant to the
Loan Documents, the Holder may request and require the Borrower’s transfer agent
to) electronically transmit the applicable Conversion Shares to which the Holder
shall be entitled by crediting the account of the Holder’s prime broker with DTC
through its Deposit Withdrawal Agent Commission (“DWAC”) system, and provide
proof satisfactory to the Holder of such delivery. In the event that the
Borrower’s transfer agent is not participating in the DTC FAST program and is
not otherwise DWAC eligible, within five (5) Business Days after the date of the
Conversion Confirmation (or the date of the Conversion Notice, if the Borrower
fails to issue the Conversion Confirmation), the Borrower shall instruct and
cause its transfer agent to (or, if for any reason the Borrower fails to
instruct or cause its transfer agent to so act, then pursuant to the Loan
Documents, the Holder may request and require the Borrower’s transfer agent to)
issue and surrender to a nationally recognized overnight courier for delivery to
the address specified in the Conversion Notice, a certificate, registered in the
name of the Holder, or its designees, for the number of Conversion Shares to
which the Holder shall be entitled. To effect conversions hereunder, the Holder
shall not be required to physically surrender this Note to the Borrower unless
the entire principal amount of this Note, plus all accrued and unpaid interest,
Premium, if applicable, and other sums due hereunder, has been so converted.
Subject to the make-whole rights below, conversions hereunder shall have the
effect of lowering the outstanding principal amount of this Note in an amount
equal to the applicable conversion. The Holder and the Borrower shall maintain
records showing the principal amount(s) converted and the date of such
conversion(s). The Holder, and any assignee by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of this paragraph,
following conversion of a portion of this Note, the unpaid and unconverted
principal amount of this Note may be less than the amount stated on the face
hereof.

 

  3 

   

 

(iii) Record Holder. The Person(s) entitled to receive the shares of Common
Stock issuable upon a conversion of this Note shall be treated for all purposes
as the record holder(s) of such shares of Common Stock as of the Conversion
Date.

 

(iv) Failure to Deliver Certificates. If in the case of any Conversion Notice,
the certificate or certificates are not delivered to or as directed by the
Holder by the date required hereby, the Holder shall be entitled to elect by
written notice to the Borrower at any time on or before its receipt of such
certificate or certificates, to rescind such Conversion Notice, in which event
the Borrower shall promptly return to the Holder any original Note delivered to
the Borrower and the Holder shall promptly return to the Borrower the Common
Stock certificates representing the principal amount of this Note unsuccessfully
tendered for conversion to the Borrower.

 

(v) Obligation Absolute: Partial Liquidated Damages. The Borrower’s obligations
to issue and deliver the Conversion Shares upon conversion of this Note in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
person or entity or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Borrower or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Borrower to the Holder in connection with the issuance of such Conversion
Shares; provided, however, that such delivery shall not operate as a waiver by
the Borrower of any such action the Borrower may have against the Holder. In the
event the Holder of this Note shall elect to convert any or all of the
outstanding principal amount hereof and accrued but unpaid interest and Premium,
if applicable, thereon in accordance with the terms of this Note, the Borrower
may not refuse conversion based on any claim that the Holder or anyone
associated or affiliated with the Holder has been engaged in any violation of
law, agreement or for any other reason, unless an injunction from a court, on
notice to Holder, restraining and or enjoining conversion of all or part of this
Note shall have been sought and obtained, and the Borrower posts a surety bond
for the benefit of the Holder in the amount of 150% of the outstanding principal
amount of this Note, which is subject to the injunction, which bond shall remain
in effect until the completion of arbitration/litigation of the underlying
dispute and the proceeds of which shall be payable to such Holder to the extent
it obtains judgment. In the absence of such injunction, the Borrower shall issue
Conversion Shares upon a properly noticed conversion. If the Borrower fails for
any reason to deliver to the Holder such certificate or certificates
representing Conversion Shares pursuant to timing and delivery requirements of
this Note, the Borrower shall pay to such Holder, in cash, as liquidated damages
and not as a penalty, for each $1,000 of principal amount being converted, $1.00
per day for each day after the date by which such certificates should have been
delivered until such certificates are delivered. Nothing herein shall limit a
Holder’s right to pursue actual damages or declare an Event of Default pursuant
to this Note, the other Loan Documents, or any agreement securing the
indebtedness under this Note for the Borrower’s failure to deliver Conversion
Shares within the period specified herein and such Holder shall have the right
to pursue all remedies available to it hereunder, at law or in equity,
including, without limitation, a decree of specific performance and/or
injunctive relief. The exercise of any such rights shall not prohibit the Holder
from seeking to enforce damages pursuant to any other Section hereof or under
applicable law. Nothing herein shall prevent the Holder from having the
Conversion Shares issued directly by the Borrower’s transfer agent in accordance
with the Loan Documents, in the event for any reason the Borrower fails to issue
or deliver, or cause its transfer agent to issue and deliver, the Conversion
Shares to the Holder upon exercise of Holder’s conversion rights hereunder.

 

  4 

   

 

(vi) Transfer Taxes. The issuance of certificates for shares of the Common Stock
on conversion of this Note shall be made without charge to the Holder hereof for
any documentary stamp or similar taxes, or any other issuance or transfer fees
of any nature or kind that may be payable in respect of the issue or delivery of
such certificates, any such taxes or fees, if payable, to be paid by the
Borrower.

 

(d) Make-Whole Rights. Upon liquidation by the Holder of Conversion Shares
issued pursuant to a Conversion Notice, provided that the Holder realizes a net
amount from such liquidation equal to less than the Conversion Amount specified
in the relevant Conversion Notice (such net realized amount, the “Realized
Amount”), the Borrower shall issue to the Holder additional shares of the
Borrower’s Common Stock equal to: (i) the Conversion Amount specified in the
relevant Conversion Notice; minus (ii) the Realized Amount, as evidenced by a
reconciliation statement from the Holder (a “Sale Reconciliation”) showing the
Realized Amount from the sale of the Conversion Shares; divided by (iii) the
average volume weighted average price of the Borrower’s Common Stock during the
five (5) Business Days immediately prior to the date upon which the Holder
delivers notice (the “Make-Whole Notice”) to the Borrower that such additional
shares are requested by the Holder (the “Make-Whole Stock Price”) (such number
of additional shares to be issued, the “Make-Whole Shares”). Upon receiving the
Make-Whole Notice and Sale Reconciliation evidencing the number of Make-Whole
Shares requested, the Borrower shall instruct its transfer agent to issue
certificates representing the Make-Whole Shares, which Make Whole Shares shall
be issued and delivered in the same manner and within the same time frames as
set forth in Subsection (c)(ii) above. Subsections (c)(iii), (c)(iv), (c)(v) and
(c)(vi) above shall be applicable to the issuance of the Make-Whole Shares. The
Make-Whole Shares, when issued, shall be deemed to be validly issued, fully
paid, and non-assessable shares of the Borrower’s Common Stock. Following the
sale of the Make-Whole Shares by the Holder: (i) in the event that the Holder
receives net proceeds from such sale which, when added to the Realized Amount
from the prior relevant Conversion Notice, is less than the Conversion Amount
specified in the relevant Conversion Notice, the Holder shall deliver an
additional Make-Whole Notice to the Borrower following the procedures provided
previously in this paragraph, and such procedures and the delivery of Make-Whole
Notices shall continue until the Conversion Amount has been fully satisfied;
(ii) in the event that the Holder received net proceeds from the sale of
Make-Whole Shares in excess of the Conversion Amount specified in the relevant
Conversion Notice, such excess amount shall be applied to satisfy any and all
amounts owed hereunder in excess of the Conversion Amount specified in the
relevant Conversion Notice.

 

  5 

   

 

(e) Adjustments to Conversion Price. The adjustments set forth in Sections
(e)(i) and (e)(ii) below shall be applicable only to the extent the Conversion
Price of the Common Stock does not already reflect an adjustment for any of such
events.

 

(i) Stock Dividends and Stock Splits. If the Borrower, at any time while this
Note is outstanding: (i) pays a stock dividend or otherwise makes a distribution
or distributions payable in shares of Common Stock on outstanding shares of
Common Stock, (ii) subdivides outstanding shares of Common Stock into a larger
number of shares, (iii) combines (including by way of a reverse stock split)
outstanding shares of Common Stock into a smaller number of shares, or (iv)
issues, in the event of a reclassification of shares of Common Stock, any shares
of capital stock of the Borrower, then the Conversion Price shall be multiplied
by a fraction, the numerator of which shall be the number of shares of Common
Stock (excluding any treasury shares of the Borrower) outstanding immediately
before such event, and the denominator of which shall be the number of shares of
Common Stock outstanding immediately after such event. Any adjustment made
pursuant to this Section shall become effective immediately after the record
date for the determination of stockholders entitled to receive such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination, or re-classification.

 

(ii) Fundamental Transaction. If, at any time while this Note is outstanding:
(i) the Borrower effects any merger or consolidation of the Borrower with or
into another Person, (ii) the Borrower effects any sale of all or substantially
all of its assets in one transaction or a series of related transactions, (iii)
any tender offer or exchange offer (whether by the Borrower or another Person)
is completed pursuant to which holders of Common Stock are permitted to tender
or exchange their shares for other securities, cash or property, or (iv) the
Borrower effects any reclassification of the Common Stock or any compulsory
share exchange pursuant to which the Common Stock is effectively converted into
or exchanged for other securities, cash or property (in any such case, a
“Fundamental Transaction”), then upon any subsequent conversion of this Note,
the Holder shall have the right to receive, for each Conversion Share that would
have been issuable upon such conversion immediately prior to the occurrence of
such Fundamental Transaction, the same kind and amount of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the holder of one (1) share of Common Stock (the “Alternate
Consideration”). For purposes of any such conversion, the determination of the
Conversion Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one (1) share of Common Stock in such Fundamental Transaction, and the
Borrower shall apportion the Conversion Price among the Alternate Consideration
in a reasonable manner reflecting the relative value of any different components
of the Alternate Consideration. If holders of Common Stock are given any choice
as to the securities, cash or property to be received in a Fundamental
Transaction, then the Holder shall be given the same choice as to the Alternate
Consideration it receives upon any conversion of this Note following such
Fundamental Transaction. To the extent necessary to effectuate the foregoing
provisions, any successor to the Borrower or surviving entity in such
Fundamental Transaction shall issue to the Holder a new note consistent with the
foregoing provisions and evidencing the Holder’s right to convert such note into
Alternate Consideration. The terms of any agreement pursuant to which a
Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this Section and
insuring that this Note (or any such replacement security) will be similarly
adjusted upon any subsequent transaction analogous to a Fundamental Transaction.

 

  6 

   

 



(iii) Adjustment to Conversion Price. Whenever the Conversion Price is adjusted
pursuant to any provision of this Note, the Borrower shall promptly deliver to
Holder a notice setting forth the Conversion Price after such adjustment and
setting forth a brief statement of the facts requiring such adjustment.

 

(iv) Notice to Allow Conversion by Holder. If: (A) the Borrower shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Borrower shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Borrower shall authorize the granting to
all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Borrower shall be required in connection
with any reclassification of the Common Stock, any consolidation or merger to
which the Borrower is a party, any sale or transfer of all or substantially all
of the assets of the Borrower, of any compulsory share exchange whereby the
Common Stock is converted into other securities, cash or property, or (E) the
Borrower shall authorize the voluntary or involuntary dissolution, liquidation
or winding up of the affairs of the Borrower, then, in each case, the Borrower
shall cause to be filed at each office or agency maintained for the purpose of
conversion of this Note, and shall cause to be delivered to the Holder at its
last address as it shall appear upon the Borrower’s records, at least twenty
(20) calendar days prior to the applicable record or effective date hereinafter
specified, a notice stating: (x) the date on which a record is to be taken for
the purpose of such dividend, distribution, redemption, rights or warrants, or
if a record is not to be taken, the date as of which the holders of the Common
Stock of record to be entitled to such dividend, distributions, redemption,
rights or warrants are to be determined, or (y) the date on which such
reclassification, consolidation, merger, sale, transfer or share exchange is
expected to become effective or close, and the date as of which it is expected
that holders of the Common Stock of record shall be entitled to exchange their
shares of the Common Stock for securities, cash or other property deliverable
upon such reclassification, consolidation, merger, sale, transfer or share
exchange, provided that the failure to deliver such notice or any defect therein
or in the delivery thereof shall not affect the validity of the corporate action
required to be specified in such notice. The Holder is entitled to convert this
Note during the 10-day period commencing on the date of such notice through the
effective date of the event triggering such notice.

 

[Signature page follows]

 

  7 

   

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed as of the
Effective Date set forth above.

 

BORROWER:         KSIX MEDIA HOLDINGS, INC., a   Nevada corporation         By:
/s/ Carter Matzinger   Name: Carter Matzinger   Title: CEO  

 

STATE OF Nevada )     SS. COUNTY OF Clark )

 

The foregoing instrument was acknowledged before me this 13th day of September,
2016 by Carter Matzinger, who is the CEO of Ksix Media Holdings, Inc., a Nevada
corporation, on behalf of said corporation. He/She is personally known to me or
has produced state issued drivers license as identification.

 

My Commission Expires:

 

[image_005.jpg] 

  /s/ Shawn Pearson   Notary Public       Shawn Pearson   Name of Notary typed
or printed

 

[Signature page to Promissory Note]

 

  8 

   

  

EXHIBIT “A”

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal, interest, Premium, if
applicable, and/or other sums due under the Convertible Promissory Note (the
“Note”) of KSIX MEDIA HOLDINGS, INC., a Nevada corporation (the “Company”), into
shares of common stock, which has a par value of $0,001 per share (the “Common
Shares”), of the Company in accordance with the conditions of the Note, as of
the date written below.

 

Based solely on information provided by the Company to Holder, the undersigned
represents and warrants to the Company that its ownership of the Common Shares
does not exceed the Beneficial Ownership Limitation determined in accordance
with Section 13(d) of the Exchange Act of 1934, as amended, as specified under
the Note.

 



Conversion calculations

 



Effective Date of Conversion:   Principal Amount, Interest, Premium, if
applicable, and other Sums to be Converted:   Number of Common Shares to be
Issued:  

 

[HOLDER]         By:           Name:           Title:           Address:        
                   

 



  9 

   

